Citation Nr: 1716748	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of heatstroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at hearing before the Board; a transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  First, additional VA medical center (VAMC) records may be available.  In a  January 2015 statement, the Veteran reported treatment with a neurologist at the Fayetteville VAMC.  The latest treatment record from the Fayetteville VAMC associated with the claims file is dated December 2014.  In an abundance of caution, the AOJ should check for additional VAMC records from potential January 2015 treatment.  See 38 U.S.C.A. § 5103A(b) (West 2015).  

In addition, an addendum to the prior VA examination is necessary.  The December 2014 Remand directed the AOJ to obtain a VA examination that addressed whether the Veteran's symptoms such as memory loss, concentration problems, comprehension problems, forgetfulness, and lost sense of direction were secondary to any of his service connected disabilities.  This was not appropriately addressed in the April 2015 VA examination or June 2015 addendum and must therefore be addressed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and give him an opportunity to identify or submit any additional pertinent VA or private evidence in support of his claim.

Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources, to include any January 2015 treatment at the Fayetteville VAMC.  All efforts to procure the records must be documented in the claims file. 

2.  Return the claims file to the clinician who performed the April 2015 examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statements regarding noise exposure during service, the clinician must answer the following:

a)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of memory loss, concentration problems, comprehension problems, forgetfulness, and lost sense of direction were caused by any of his service-connected disabilities?
 
b)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of memory loss, concentration problems,  comprehension problems, forgetfulness, and lost sense of direction were aggravated beyond their natural progression by any of his service-connected disabilities?

The Veteran is currently service connected for fracture of the right-hand fifth carpal-metacarpal joint; bilateral hearing loss; tinnitus; residuals of right os calcis fracture; residuals of left os calcis fracture; and left iliac crest scar.

A full rationale (i.e. basis) for all expressed opinions must be provided.  If the clinician feels that a requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the clinician (i.e., additional facts are required, or the clinician does not have the needed knowledge and training).

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




